Exhibit 10.22

 

FORM OF AMENDMENT TO CHANGE IN CONTROL AGREEMENT

 

THIS AMENDMENT (the “Amendment”) to the AMENDED AND RESTATED CHANGE IN CONTROL
AGREEMENT dated [                    ](the “Original Agreement”), is entered
into effective December 8, 2005, by and between Varian Semiconductor Equipment
Associates, Inc., a Delaware corporation (the “Company”), and [            ]
(the “Employee”).

 

INTRODUCTION

 

The Company’s Board of Directors (the “Board”) has determined that it is in the
best interest of the Company and its stockholders that the Original Agreement be
amended to (i) eliminate a commitment to pay any taxes due on certain payments
by the Company, (ii) clarify that the Employee will receive appropriate credit
for amounts earned under the Company’s Management Incentive Plan (the “MIP”) in
calculating certain payments and (iii) clarify the termination provision.
Capitalized terms used but not defined in this Amendment shall have the meanings
assigned to them in the Original Agreement.

 

The parties therefore agree as follows:

 

Section 1.    Amendment to Commitment to Pay Taxes.    Section 4(a)(i) of the
Original Agreement is hereby amended by deleting from the end of the sentence
the text “; and it being further agreed and understood that the Company shall be
responsible for payment of any taxes due on any such payments under this
Section 4(a)(i)”.

 

Section 2.    Amendment to Clarify MIP Payments.

 

(a) Section 4(a)(i) of the Original Agreement is hereby amended to replace
clause (B) in its entirety with the following text:

 

(B) the highest annual bonus that was earned by Employee (it being understood
that this shall include, in the case of any bonus paid in installments, the
total amount of the bonus (including installments that are not yet paid)) in any
of the three fiscal years ending prior to the date of termination under the
Company’s Management Incentive Plan (the “MIP”),

 

(b) Section 4 of the Original Agreement is hereby amended to add the following
text as a new Section 4(c):

 

(c) The Company shall pay to Employee as compensation for services rendered, no
later than five (5) business days following the date of termination, in a lump
sum payment, any unpaid installments of any bonuses previously earned by
Employee.

 

Section 3.    Amendments to Termination Provision.    Section 6(j) of the
Original Agreement is hereby amended to add the following text at the end of the
first sentence:

 

; provided, however, that if either a Change in Control or Potential Change in
Control occurs within six months after any termination pursuant to this
sentence, then such termination shall be ineffective.

 

Section 4.    Effect of Amendments.    Other than as expressly set forth in this
Amendment, the Original Agreement remains in full force and effect.



--------------------------------------------------------------------------------

Section 5.    Miscellaneous.    The validity, interpretation, construction and
performance of the Original Agreement and this Amendment shall be governed by
the laws of the State of Massachusetts without giving effect to the provisions,
principles or policies thereof relating to choice or conflict of laws.

 

The parties have executed this Amendment as of the day and year first written
above.

 

VARIAN SEMICONDUCTOR EQUIPMENT ASSOCIATES, INC.

By:

 

                                                                               
                   

   

Name:                                     
                                              

   

Title:                                     
                                                

 

EMPLOYEE

--------------------------------------------------------------------------------

[            name            ]